GOLDTHWAITE, J.
We think the objection to the form . of the return upon the writ, is unavailing at this stage of the proceeding.
It is certain the return is not a regular one, nor in the precise words of the statute; yet no one can mistake its meaning, which is, that the defendants were not found, because the writ was received at too late a period to be executed. Under the statute a judicial attachment is allowed as a mode of service whenever the defendant is a resident of the county, and the return is not found. It is entirely immaterial to the plaintiff, whether this return is induced by the absence of the defendant, or the inability of the sheriff to find him. We think the judgment must be affirmed on the return as it appears in the record, and without reference to the amendment, which seems to have been very irregularly made, and without any competent authority.
Independent of this, it might well call for consideration, whether a judgment would, under the construction now given to the attachment law, in any case be reversed, for a defect in the process, where the defendant has omitted to avail himself of it by plea in abatement.
Judgment affirmed.